[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          DECEMBER 13, 2011
                             No. 11-10035
                                                              JOHN LEY
                         Non-Argument Calendar
                                                               CLERK
                       ________________________

                D. C. Docket No. 8:09-cv-00321-VMC-TBM

GUILLERMO RAMIREZ,

                                               Plaintiff-Appellant,

                                  versus

E.I. DUPONT DE NEMOURS & COMPANY,
a foreign corporation,

                                               Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (December 13, 2011)


Before DUBINA, Chief Judge, HULL and BLACK, Circuit Judges.

PER CURIAM:
      This is an appeal from a district court’s judgment entered on a jury verdict

in a product liability case. The plaintiff-appellant, Guillermo Ramirez

(“Ramirez”), alleged in his complaint that he used E.I. du Pont de Nemours &

Company’s (“Du Pont”) product Benlate in conjunction with his farming

operations. Ramirez asserted that Benlate is a defective product because it

contains a known carcinogen: Atrazine. Ramirez filed his complaint alleging strict

liability and negligence. He also contended that the use of Benlate caused him to

contract cancer.

      The case was tried to a jury and the jury, on special interrogatories, returned

a verdict favorable to Du Pont. Specifically, although the jury found that Benlate

was a defective product, it did not find that the Benlate was the cause of Ramirez’s

cancer. The district court, after denying Ramirez’s Rule 50(b) Federal Rule of

Civil Procedure motion for judgment as a matter of law and new trial on damages,

or in the alternative, Rule 50(b) and Rule 59(a) motion for new trial, entered a

judgment on the jury’s verdict. Ramirez then perfected this appeal.

      This court reviews a district court’s determination of a motion for judgment

as a matter of law or new trial de novo. Ross v. Rhodes Furniture, Inc., 146 F.3d

1286, 1289 (11th Cir. 1998); Quick v. Peoples Bank, 993 F.2d 793, 797 (11th Cir.




                                          2
1993). We review a district court’s Daubert1 rulings under an abuse of discretion

standard. McClain v Metabolife International, Inc., 401 F.3d 1233, 1238 (11th

Cir. 2005).

      After reviewing the record and reading the parties’ briefs, we see no reason

to disturb the jury’s verdict and the final judgment entered for Du Pont. First,

Ramirez argues that the verdict in the case was inconsistent because it determined

that Du Pont’s product, Benlate, was defective, but that such product was not the

cause of Ramirez’s injuries. We agree with the district court that Ramirez’s

argument lacks merit because defect and causation are separate elements of the

causes of action at issue, and it was proper for the jury to evaluate them separately.

Accordingly, we agree with the district court that the verdict was not inconsistent.

      We also agree with the district court that the jury’s verdict was not contrary

to the overwhelming weight of the evidence in the case. The record supports that

the jury was presented with numerous plausible reasons for determining that

Benlate did not cause Ramirez’s cancer. For example, the jury heard that when

Ramirez sprayed his crops, he rode inside an enclosed tractor cab, wore protective

clothing, including goggles, a mask, a jumpsuit, gloves and boots, and had

minimal exposure to the chemicals. Additionally, the jury was presented with

      1
          Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786 (1993).

                                                3
evidence demonstrating that Ramirez had a history of diabetes, obesity, high

cholesterol, high blood pressure and a family history of cancer. Moreover, the

jury heard that Ramirez had a history of smoking cigarettes. Finally, the jury

heard expert testimony tending to show that the Benlate in question did not

contain contaminates at a level high enough to cause Ramirez’s injuries.

      The law is clear in this circuit that a district court should only grant a

judgment as a matter of law or new trial when the verdict is against the clear

weight of the evidence or will result in a miscarriage of justice. See Lipphardt v.

Durango Steakhouse of Brandon, Inc., 267 F.3d 1183, 1186 (11th Cir. 2001);

Hewitt v. B.F. Goodrich Co., 732 F.2d 1554, 1556 (11th Cir. 1984). We agree

with the district court’s finding that Ramirez failed to satisfy his high burden for

obtaining a new trial or a judgment as a matter of law on the basis of the weight of

the evidence.

      Finally, Ramirez attacks Du Pont’s expert, Dr. Cohen by contending that the

testimony of Dr. Cohen should have been stricken. We disagree. Dr. Cohen is

one of the world’s leading experts in cancer and chemical causation and he

considered the type of scientific and factual information that experts in his field

would reasonably rely upon. The opinions he offered at trial were not speculative,

and he did not make improper assumptions. Accordingly, we see no abuse of

                                           4
discretion in the district court’s permitting Dr. Cohen to testify as an expert

witness and in refusing to strike Dr. Cohen’s opinions.

      For the foregoing reasons, we affirm the district court’s judgment entered on

the jury’s verdict.

      AFFIRMED.




                                           5